DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the Response After Final Action, claims 1, 2, 5, 7-10, 12, 13, 16-22, 24, 25, and 28 are pending in the application.  The applicant has cancelled claims 3, 4, 6, 11, 14, 15, 23, 26, 27, and 29.  The applicant has amended claims 1 and 12.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
22. (Currently Amended) The method of claim 12, wherein the at least one processor of the BWTD comprises a first processor, the method further comprising:
updating, by at least a second processor of a server device, the bounded area; and
sending, by the at least second processor of the server device and to the BWTD, an indication of the updated bounded area[[.]],

receiving, by the at least second processor of the server device, a user input adjusting the bounded area; and wherein updating the bounded area comprises updating the bounded area based on the user input.

Allowable Subject Matter
4.	Claims 1 and 12 and claims 2, 5, and 7-10 and claims 13, 16-22, 24, 25, and 28, which depend from claims 1 and 12 respectively, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose, teach, or suggest a body-worn tracking device (“BWTD”) or a method of operating a BWTD, as recited by the claims, wherein a bounded area is automatically adjusted based on information of past use of the BWTD by a monitored person, and the past use includes how quickly the monitored person re-established a GNSS signal when GNSS coverage is lost. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689